Citation Nr: 9927095	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-41 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

W. L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, and from November 1945 to December 1946.  

This matter arises from an August 1995 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for bilateral hearing loss.  The 
veteran filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board) for resolution.  

In a decision dated September 25, 1998, the Board denied the 
veteran's application to reopen his claim of entitlement to 
service connection for bilateral hearing loss, on the basis 
that new and material evidence had not been submitted.  For 
the reason explained below, that Board decision will be 
vacated.


ORDER TO VACATE

As noted above, in September 1998, the Board issued a 
decision which denied the veteran's application to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss.  A statement from the veteran's daughter and a 
clinical summary were submitted on behalf of the veteran and 
received by the Board prior to its September 1998 decision.  
However, this evidence was not associated with the record at 
the time of that decision.  The clinical summary is from Hyla 
S. Richey, M.S., CCC-A, Assistant Professor and Audiology 
Clinic Coordinator, The University of Oklahoma Health 
Sciences Center; is dated August 27, 1998; and includes the 
following statements:

Considering the fact that Mr. [redacted] had 
a significant exposure to gunfire during 
his military service, some or more of his 
hearing loss may be related to that noise 
exposure.  Furthermore, that exposure may 
be at least as likely as not related to 
any other etiology for his hearing loss.

The Board may vacate an appellate decision under certain 
circumstances, which include a denial of due process when a 
supplemental statement of the case is not provided.  
38 C.F.R. § 20.904(a) (2) (1998).  Since the above clinical 
summary was received by the Board prior to its decision of 
September 1998, is relevant, and was not considered by either 
the Board or the agency of original jurisdiction (AOJ, in 
this case, the RO) prior to the issuance of the appellate 
decision in question, the Board finds that the September 1998 
Board decision should be vacated in order to ensure due 
process.  Accordingly, the Board's decision of September 25, 
1998, is hereby vacated in accordance with the provisions of 
38 C.F.R. 20.904 (1998). 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United states Court of Appeals for 
Veterans Claims (known as the United States Court of Appeals 
prior to March 1, 1999).  This order to vacate is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1000 (b) (1998). 



